DETAILED ACTION
	This is a non-final rejection in response to application filed 12/3/21. Claims 1-16 are currently pending. 


Claim Objections
Claim 15 is objected to because of the following informalities:  claim is referencing claim 12 but it is believed to be dependent on claim 13 based on the claim language.  For purposes of examination claim is assumed to be dependent on claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13, 15-16 s/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franconi (US 2010/0083667).
	Regarding independent claim 1, Franconi teaches a bleed valve 20 for an air plenum, comprising:
a valve body 70 having a poppet seat [0021]; 
a poppet 82 supported by the valve body [0021] and movable relative to the poppet seat; and 
a piston 106 slideable relative to the poppet and movable relative to the poppet between an extended position and a retracted position [0024].
Regarding dependent claim 2, Franconi teaches further comprising a biasing spring 120 arranged between the piston and the valve body (see figure 2).
Regarding dependent claim 3, Franconi teaches wherein the biasing spring is arranged to exert a biasing force on the piston when ambient pressure is present within the valve body [0025].

Regarding dependent claim 4, Franconi teaches wherein the biasing spring is arranged to exert substantially no biasing force on the piston when pressure greater than ambient is present within the valve body (As shown in figure 3).
Regarding dependent claim 5, Franconi teaches wherein the biasing spring has a valve body end and a piston end, the valve body end fixed relative to the valve to the valve body, the piston end fixed relative to the piston (see figures 2 and 3).
Regarding dependent claim 6, Franconi teaches further comprising a poppet spring 94 arranged between the poppet and the piston 72. In this case, the piston is 72 instead of 106.
Regarding dependent claim 7, Franconi teaches wherein the poppet spring has a piston end, the piston end fixed relative to the piston (where the spring contacts face 88 of the piston) and movable relative to the valve body.
Regarding dependent claim 8, Franconi teaches wherein the poppet spring has a poppet end (spring that contacts 88), the poppet end fixed relative to the poppet and movable relative to the valve body (the end that is fixed to face 88 is fixed relative to poppet 82 and moves relative to the valve body 70).
Regarding dependent claim 9, Franconi teaches wherein the valve body bounds a muscle chamber 100, defined between the valve body and the piston, a compressible chamber 90, defined between the piston and a piston face of the poppet, and a plenum chamber 92 defined between a plenum face of the piston and the poppet.
Regarding dependent claim 13, Franconi teaches a gas turbine engine, comprising: a compressor section; a plenum in fluid communication with the compressor section; and a bleed valve as recited in claim 1 in communication with the plenum as shown in figure 1.
Regarding dependent claim 15, Franconi teaches further comprising a biasing spring 120 arranged between the piston and the valve body, and a poppet spring 94 arranged between the poppet and the piston.
Regarding independent claim 16, Franconi teaches a method of bleeding a gas turbine engine plenum, comprising: 
at a bleed valve 20 having a poppet seat 85, a poppet 82 supported by the valve body 70 and movable relative to the poppet seat (figures 2 and 3), and a piston 106 slidably disposed within the poppet and movable relative to the poppet, displacing the piston relative to the poppet between an extended position and a retracted position (figures 2 and 3).

Claim(s) 1, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribarov et al. (US 2017/0356348).
	Regarding independent claim 1, Ribarov teaches a bleed valve 250 for an air plenum, comprising:
a valve body 58 having a poppet seat 70; 
a poppet 88 supported by the valve body (fig. 2a) and movable relative to the poppet seat (fig. 2b); and 
a piston 90 slideable relative to the poppet and movable relative to the poppet between an extended position and a retracted position (fig. 2a and 2b).
Regarding dependent claim 10, Ribarov teaches further comprising a solenoid valve 202 connected to the bleed valve to selectively apply ambient and muscle pressure to the valve body [0032].
Regarding dependent claim 11, Ribarov teaches further comprising a muscle pressure source 204 in selective fluid communication with the bleed valve to apply muscle pressure to the valve body [0032].
Regarding dependent claim 12, Ribarov teaches wherein the poppet has (a) a fully closed position, wherein the poppet sealably abuts the poppet seat with the piston in retracted position, (b) a fully open position, wherein the poppet is spaced apart from the poppet seat with the piston in the extended position, and (c) an intermediate position disposed between the fully open position and the fully closed position, wherein the poppet is spaced apart from the poppet seat with the piston in the retracted position [0023].
Regarding dependent claim 13, Ribarov teaches a gas turbine engine, comprising: a compressor section; a plenum in fluid communication with the compressor section; and a bleed valve as recited in claim 1 in communication with the plenum as shown in figure 1.
Regarding dependent claim 14, Ribarov teaches further comprising a solenoid valve 202 connected to the bleed valve and a muscle pressure source in selective fluid communication with the bleed valve through the solenoid valve to selectively apply ambient and muscle pressure [0032].
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741